TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00514-CR


Ezra Pleasant, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-02-333, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record has not been filed, appellant has not filed a brief, and appellant's
retained attorney, Mr. Rip Collins, has not responded to this Court's inquiries.
The cause is withdrawn from submission.  The district court is ordered to conduct a
hearing to determine whether appellant desires to prosecute this appeal, whether appellant is
indigent, and, if he is not indigent, whether retained counsel has abandoned this appeal.  Tex. R.
App. P. 37.3(a)(2), 38.8(b)(2).  The court shall make appropriate findings and recommendations. 
If appellant desires to prosecute this appeal but is indigent, the court shall order the preparation of
the reporter's record at no cost to appellant and appoint substitute counsel who will effectively
represent appellant on appeal.  A record from this hearing, including copies of all findings and orders
and a transcription of the court reporter's notes, shall be forwarded to the Clerk of this Court for
filing as a supplemental record no later than April 30, 2004.
It is ordered March 26, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish